Citation Nr: 0704360	
Decision Date: 02/12/07    Archive Date: 02/22/07

DOCKET NO.  05-34 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to special monthly compensation (SMC) based on 
loss of use of a creative organ.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Hannan, Counsel




INTRODUCTION

The appellant had active service from July 1966 to May 1968.  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida that denied the appellant's claim of 
entitlement to special monthly compensation (SMC) based on 
loss of use of a creative organ.  


FINDING OF FACT

In August 2006, prior to the promulgation of a decision in 
the appeal, the Board received written notification from the 
appellant that he wanted to withdraw his SMC claim.


CONCLUSION OF LAW

The criteria for withdrawal by the appellant of his 
substantive appeal on the issue of entitlement to SMC based 
on the loss of use of a creative organ have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Generally the Board's jurisdiction is predicated upon an 
appeal having been filed on an issue or issues in 
controversy.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 19.7, 
20.101.  An appeal consists of a timely filed notice of 
disagreement (NOD) in writing, and, after a Statement of the 
Case (SOC) has been furnished, a timely filed substantive 
appeal.  38 U.S.C.A. § 7105; 38 C.F.R. § 21.200.  Under 
38 U.S.C.A. § 7105, the Board may dismiss any appeal that 
fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204.  Withdrawal may be 
made by the appellant or by his authorized representative.  
38 C.F.R. § 20.204.  

The appellant has withdrawn this appeal and, hence, there 
remains no allegation of error of fact or law as to this 
issue for appellate consideration.  Accordingly, the Board 
does not have jurisdiction to review the appeal of the issue 
of entitlement to SMC based on the loss of use of a creative 
organ.  The case is therefore dismissed.


ORDER

The appeal is dismissed.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


